Citation Nr: 1811161	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for temporal mandibular joint disorder (TMJ).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for TMJ is granted.	



FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability is etiologically related to an in-service injury, event, or disease.

2. The Veteran's tinnitus is etiologically related to an in-service injury, event, or disease.

3. The Veteran's TMJ is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have been met.38 U.S.C. § 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for tinnitus have been met.38 U.S.C. § 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for TMJ have been met.38 U.S.C. § 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from May 1973 until December 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2017 the Veteran testified at before the undersigned via videoconference; a transcript of that hearing is of record. 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for bilateral hearing loss disability

The Veteran contends that he has bilateral hearing loss related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The question for the Board is whether the Veteran has bilateral hearing loss that is etiologically related to, or aggravated by, an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active service.

An essential element of a claim for service connection is evidence of a current disability. A January 2014 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
40
LEFT
15
10
20
40
45

The Veteran's speech recognition score was 96 percent for the right ear and 98 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385. 

While on active duty, the Veteran served as a military policeman. The Veteran contends that he experienced acoustic trauma during active duty while firing his military weapons.

The Veteran's STRs reflect a couple of notable audiograms during the Veteran's military service. 

The first is an audiogram for induction in May 1973. The Veteran's May 1973 entrance examination reflected the following results: 





HERTZ


                             

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
X
10
X
LEFT
10
10
10
X
10
X

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflects that the Veteran's bilateral hearing was within normal limits upon entering service.

The second notable in service audiogram was performed just prior to the Veteran's separation from service in October 1978.The audiogram reflected the following:





HERTZ


                             

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
5
20
LEFT
5
5
5
5
10
25

The Veteran was provided a VA medical examination in June 2011. The examiner noted the Veteran with bilateral sensorineural hearing loss. The examiner also noted the Veteran with bilateral tinnitus. 

In a June 2017 private evaluation, the private audiologist opined that the Veteran's bilateral hearing loss is at least as likely as not the result of or caused by noise exposure during his military service. In providing the medical opinion, the examiner noted the adverse shift in the Veteran's hearing during service at 6000 Hertz. The examiner explained the adverse shift during service is consistent with acoustic trauma.

The Board acknowledges the VA medical opinions within the claims folder. However, the Board finds the June 2017 private opinion more persuasive. Notably the July 2011 VA medical opinion concluded the Veteran's bilateral hearing loss disability is not related to his military service due to his hearing loss not being manifested to a compensable degree during service. The July 2011 medical conclusion was based on erroneous legal standard and not medical evidence or medical principles. As such, the Board finds the July 2011 medical opinion to be inadequate.

In a July 2012 VA examination, the examiner concluded that the Veteran's bilateral hearing loss disability was not related to his military service. The examiner reasoned that there was an absence of a worsening significant threshold shift during service. However, the examiner failed to explain what would be considered a significant enough threshold shift, or whether the adverse shift found at 6000 Hertz was consistent with in-service acoustic trauma. Again, the Board finds the July 2012 inadequate.

Lastly, in a January 2014 VA examination, the examiner concluded that the Veteran's bilateral hearing loss was not related to his military service; but rather his post-service noise exposure. Additionally, the examiner noted that there were no significant threshold shifts during service. Again, the examiner failed to discuss the adverse threshold shift at 6000 Hertz or what is considered a significant threshold shift. As the examiner's opinion failed to discuss the in-service adverse threshold shift, the Board finds the January 2014 VA opinion to be inadequate.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral hearing loss disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for right ear hearing loss disability is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for tinnitus 

The Veteran contends that he has tinnitus related to his military service. Specifically, the Veteran asserts that his claimed tinnitus is related to his active military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

The question for the Board is whether the Veteran's tinnitus is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to, or aggravated by, his active military service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). The Veteran has consistently asserted that he has had tinnitus since military service. In the June 2017 private medical evaluation, the audiologist found the Veteran to have a current diagnosis of tinnitus. Further, the audiologist concluded that tinnitus is one of the most common symptoms associated with the Veteran's hearing loss, and often is the first symptom experienced. The audiologist went on to opine that based on the Veteran's in-service acoustic trauma, his in-service adverse shift in hearing, and his consistent lay statement, his tinnitus is at least as likely as not the result of or caused by his military service. As such, the Board finds that service connection for tinnitus is warranted.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for tinnitus is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for TMJ

The Veteran contends that he has TMJ related to his military service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

The question for the Board is whether the Veteran's TMJ is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's TMJ is etiologically related to, or aggravated by, his active military service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran has consistently asserted that he has experience jaw popping and pain since military service.

The claims folder reflects during service, the Veteran did receive dental care and subsequently complained of "cracking in jaw". (See February 1974 Dental Health Record).

In a May 2017 private dental opinion, Dr. J. H. concluded that it would by reasonable to assume that the event of the removal of the Veteran's wisdom teeth in August 1973 could medically cause his TMJ. Dr. J. H. based the dental opinion on a review of the Veteran's in-service treatment records, the Veteran's lay statement, and his current TMJ symptomology.  

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for TMJ and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for TMJ is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]
Department of Veterans Affairs


